DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered. 

Claim Status
Claims 1-118, 122, 125, 129 and 135 are cancelled.
Claims 127 and 133-134 are withdrawn.
Claims 119-121, 123-124, 126, 128, 130-132, and 136 are under examination.

Objections Withdrawn
Specification
The objection to the disclosure for containing an embedded hyperlink and/or other form of browser-executable code on page 7 is withdrawn in view of Applicant’s amendments. 

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 120-123, 131-132, and 136 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

The rejection of claims 119-123, 125-126, 128-132, and 136 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments.

The rejection of claims 131-132 and 136 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 102
The rejection of claims 119-123, 126, and 128-132 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lai (US2007/0237770, filed 04/12/2006, published 10/11/2007, on IDS) is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 119-121, 123-124, 126, 128, 130-132, and 136 remain/are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant’s Arguments:  Claims 120-123, 131, 132, and 136 have been rejected or allegedly failing to satisfy the written description requirement of 35 U.S.C. §112(a). First, the Examiner contends that the claims encompass a genus of Sox-11 binding moieties, but the specification allegedly only supports antibodies. Applicant respectfully disagrees with the Examiner’s position for the reasons of record. However, as explained hereinabove, Applicant has amended claim 119 to recite that the binding moiety comprises a whole antibody or an antigen-binding fragment thereof, thereby overcoming the instant rejection. The skilled artisan would readily recognize that replacing a whole antibody with an antigen-binding fragment thereof would still allow for the measuring the amount of Soxll protein and allow for the diagnosis of epithelial ovarian cancer, as required by the claim. Notably, claims 131 and 136 recite antibody fragments which comprise all six CDRs, the determinants of an antibody’s binding specificity.
Second, the Examiner contends that the term “F(ab’)2” introduces new matter. Applicant respectfully disagrees with the Examiner’s position. However, in the sole 
In view of the foregoing, Applicant submits that the written description rejections are untenable. Withdrawal of the rejections is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the issues below.
It is noted that Applicant has amended the base claim 119 to require a whole antibody or antigen binding fragment thereof.  While this fixes the issue previously raised over the genus of generic Sox11 binders, it does not fix the issue with respect to domain antibodies (dAbs).  All claims rejected above read on use of dAbs or dual format antibodies containing the same.  However, as previously discussed, there are no dAbs taught that bind Sox11. Therefore, a representative amount of species have not been provided to represent this genus of Sox11 binder dAbs.  For the reasons of record from page 12-17 in the action dated 07/23/2020, these claims remain/are rejected here.
Applicant argues that claims 131 and 136 recite fragment with all six CDRs of an antibody.  This is true save for the dAb embodiments.  dAbs do not require six CDRs from a parent antibody.  They require only three and so must be capable of functioning with only three CDRs, as is the case with camelid antibodies.  Even the embodiments requiring two dAbs, which may have six CDRs total, need not use six CDRs from one parental antibody.  Thus, again, the dAbs must function with three CDRs and no such antibody species that bind Sox11 are presented by Applicant by structure.  Thus, this rejection must stand and is made for all active claims rejected above.  


Claim Rejections - 35 USC § 103
Claims 119-121, 123-124, 126, 128, and 130-132 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hibbs (American Journal of Pathology, Vol. 165, Pg. 397-414, 2004, on IDS), in view of Skubitz (Translational Research, Vol. 148, No. 5, Pg. 223-248, 2006, on IDS), Tothill (Clinical Cancer Research, Vol. 14, Pg. 5198-5208, 2008, on IDS), Clarke (US2006/0019256, published 01/26/2006, on IDS), Lai (US2007/0237770, filed 04/12/2006, on IDS), and Woolf (WO2003/016475, published 02/27/2003).
Applicant’s Arguments over all 103 Rejections:  Claims 119-126 and 128-132 have been rejected under 35 U.S.C. §103(a) as allegedly unpatentable over Hibbs et al. in view of Skubitz et al., Tothill et al., Clarke et al., Lai et al., Woolf et al., and, optionally, Brewis et al.
Applicant respectfully disagrees for at least the reasons of record and those set forth below.

Significantly, Hibbs also investigated the protein expression of seven of the up-regulated mRNAs identified, namely beta8 integrin subunit, BMP-7, CRABP-1, claudin-4, COL IX a2, FOX Jl and S100Al1 (see page 401, right column, first full paragraph, lines 17-21). Notably, Soxll was not deemed significant enough to investigate. Of these seven proteins, only three were suggested as candidates for further investigation as tumour markers, namely beta8 integrin subunit, claudin-4, and S100Al1 (see abstract, final 9 lines), as the proteins of the other up-regulated mRNAs could not be detected or only found in a few samples. Hence, Hibbs reported a greater than 50% failure rate regarding the application of mRNA data to predict the suitability of corresponding proteins as candidate biomarkers.
Thus, Hibbs only teach the use of three different specific proteins (beta8 integrin subunit, claudin-4, and S100A1) other than Soxll as diagnostic markers of ovarian cancer. Applicant submits that this is a clear teaching away from the use of Soxll. Indeed, as explained above, Hibbs teach that from their data that only seven genes were selected for further screening - none of which were Soxll (see Abstract).
Therefore, even though Soxll mRNA is mentioned in Table 2 as being “upregulated” compared to other tissue types, it was only measured as being expressed in 30% of ovarian carcinoma samples. Compared to S100Al1l (which is mentioned as a preferred diagnostic marker in the Abstract), which was detected in 95% of ovarian 
Even if the skilled person were to be considered likely to use Hibbs as a starting point for considering the use of Soxll as a diagnostic marker for ovarian cancer, Applicant submits that the skilled artisan would not turn to Skubitz or Tothill for the following reasons. Skubitz relates to the identification of subgroups of ovarian cancers in order to select appropriate treatments (see Abstract) and Tothill relates to linking subtypes of ovarian cancer to clinical outcome (see Abstract), whereas Hibbs is focused on the identification of potential diagnostic biomarkers and does not link the biomarkers to clinical outcome. However, Skubitz and Tothill do not report that Soxll mRNA is differentially expressed between ovarian cancer and non-cancerous ovarian tissue. Moreover, Skubitz and Tothill fail to teach or suggest Soxll protein as a diagnostic for the histological subtypes of EOC recited in claim 119.
As neither Skubitz nor Tothill suggests the use of Soxll protein as a diagnostic marker, the skilled person would have no motivation to combine either of these documents with Hibbs, which provides only a cursory mention of Soxll – and subsequently teaches that other markers are superior for diagnosis and should be investigated further. Therefore, Applicant respectfully disagrees with the Examiner’s stance that Skubitz and 
Similarly, Clarke, Lai, and Woolf fail to link Soxll overexpression to a diagnosis of ovarian cancer. Indeed, Clarke only associates Soxll overexpression with breast cancer (see Table 5 which refers to Soxll upregulation in UPTG which is explained in paragraph [0342] as referring to breast cancer cells). As set forth above, Lai clearly fail to demonstrate that SOX11 protein relates to the detection or diagnosis of epithelial ovarian cancer. Rather, Lai only teach that 4% of tested samples had upregulated mRNA expression. Lastly, Woolf is focused on amino acid sequences involved in pain and does not actually link Soxll overexpression to a diagnosis of ovarian cancer.
Lastly, newly cited Brewis relates neither to ovarian cancer nor Soxll. Accordingly, the skilled artisan would have no reason to combine it with any other cited document.
In view of the foregoing, Applicant submits that the skilled artisan would have neither the requisite motivation nor expectation of success to combine the disclosures of the seven cited references to arrive at the instantly claimed invention.
Accordingly, Applicant submits that the rejection under 35 U.S.C. §103 is untenable. Withdrawal of the rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
All of Applicant’s previous arguments have been addressed and will not be readdressed here.  See the previous action.  Also, there is no requirement of an absolute guarantee of success for a finding of obviousness.  Rather, only a reasonable expectation of success in using Sox11 protein as a biomarker for serous EOC is required.  For the 
Hibbs not teach alone that Sox11 protein is dysregulated in EOC.  The combined teachings of the art do this, particularly when added to the logic of Ex parte Audrey Goddard as previously discussed.  Thus, Applicant’s arguments over the lack of this teaching in any one reference is not persuasive.
With respect to Applicant’ arguments over the seven biomarkers of Hibbs, none are Sox11 and so the findings of Hibbs provide no teaching away from the instant invention.  A teaching away would be a statement or showing that Sox11 does not function in the claimed methods at all.  However, even Applicant agrees this has not been shown based on their summation of the data of Lai above.  They believe Lai teaches that 4% of tested samples had upregulated mRNA expression.  Thus, Sox11 protein would reasonably be able to function in the claimed method.  There is no teaching that it does not work.  Thus, Applicant’s arguments over teachings away are not persuasive.  Also, Applicant misinterprets this data of Lai as previously discussed.  The four is a four-fold difference from normal.  Therefore, Applicant’s argument over this data cannot be found persuasive.  
Applicant fabricate a statement by Hibbs that Sox11 was not deemed worthy of investigation.  However, they provide no citation of this statement in Hibbs and so it is merely their own opinion they express here.
Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); < Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Thus, even if Hibbs considered Sox11 a nonpreferred marker for EOC, this does not change the fact that it is taught as a marker, nor that other references support this conclusion as stated previously on record.  Notably, Sox11 detection in 30% of samples does not appear to support its 
Applicant then attempts to argue that one of skill would not turn to Skubitz or Tothill from Hibbs.  This is not persuasive as they all have related teachings over the same type of cancer (EOC) and markers for the same.  Thus, one of ordinary skill in this art is very likely to read all the references used in this obviousness rejection and could and would easily combine them as discussed in the action dated 07/23/2020.  Again, the references are valid for all they contain, not just one or two topics handpicked by Applicant. Furthermore, Skubitz and Tothilll absolutely make one of skill aware that Sox11 is overexpressed in serous EOC.  This could mean mRNA or protein and so one of skill either reads them as supporting the mRNA detection of Hibbs or supporting the obviousness of Sox11 protein detection as previously discussed.
Applicant’s arguments amount to no more than stating none of the references anticipate the claims.   The examiner agrees but this rejection is one of obviousness and not anticipation.  Also, again, the presence of more than one solution, such as other markers, does not teach away from the obvious invention.  Thus, Applicant’s other arguments over Skubitz and Tothill are not persuasive.
Motivation was provided on page 27 of the action dated 07/23/2020.  Applicant only states there is no motivation but fails to provide any rationale against the clear motivation already provided.  Thus, their argument is not persuasive.  If the argument is that one of skill, having one solution, would not seek out others, this is not persuasive since Applicant has shown in their arguments that not just one biomarker was investigated in the references cited in the rejection.  This illustrates that one of ordinary skill in this art 
Not all references need teach Sox11 protein or mRNA as marker for serous EOC.  Thus, the lack of teaching in any other reference does not render the claims non-obvious here.  Applicant is merely attacking the references individually which does not obviate a rejection based on multiple references as here.  
With respect to Brewis, Applicant provides their opinion it would not be combined with the other documents.  This is not persuasive.  Biomarkers are not the only elements of the claims.  Antibodies are also present and Brewis relates to the same.  Also, motivation was provided to use their format.  See the previous action.  Therefore, Applicant’s unsupported opinion is not persuasive.
Taken all together, this rejection must stand.  All claim amendments were already addressed in the rejection of record save for those mentioned below.
With respect to the affinity of claim 120-121, these are obvious.  One of ordinary skill in this art would envision the Sox11(SEQ ID NO.1) antibodies used to be specific as is standard practice in this art and so envision them to not bind another protein at all.  This is at least 10-fold stronger specific than non-specific binding and so these claims are still obvious here.  With respect to claim 123, Lai teaches at 0087 an antibody tagged with radioactive isotope as an example of a diagnostic reagent.  This type of antibody would thus be obvious to use in the obvious method.  It is a known type of detectably labeled antibody and would yield predictable results in terms of permitting detection of Sox11 protein.  Thus, amended claim 123 is obvious still.  


Claim 136 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hibbs (American Journal of Pathology, Vol. 165, Pg. 397-414, 2004, on IDS), in view of Skubitz (Translational Research, Vol. 148, No. 5, Pg. 223-248, 2006, on IDS), Tothill (Clinical Cancer Research, Vol. 14, Pg. 5198-5208, 2008, on IDS), Clarke (US2006/0019256, published 01/26/2006, on IDS), Lai (US2007/0237770, filed 04/12/2006, on IDS), and Woolf (WO2003/016475, published 02/27/2003, previously cited) as applied to claims 119-126 and 128-132 above, and further in view of Brewis (US2008/0008713, published 01/10/2008).
Applicant’s Arguments:  See above.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  For the reasons above, incorporated here, none of Applicant’s arguments are found persuasive and this rejection must stand.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 119-120, 123-124, 126, 128, 130-132, and 136 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or 
The claims above recite two determining steps in claim 119, on which all other claims depend. One requires detection of SEQ ID NO. 1.  The other only detection of a generic Sox11.  Thus, two targets are recited in the same claim, a broad and narrower species of Sox11. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 119 recites the broad recitation Sox11, and the claim also recites SEQ ID NO. 1 which is the narrower statement of the range/limitation.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The presence of these two very different claim scopes renders the claims above indefinite.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642